 

Exhibit 10.1

SECOND AMENDMENT TO AMENDED AND RESTATED BUSINESS FINANCING AGREEMENT

This Second Amendment to Amended and Restated Business Financing Agreement (this
“Amendment”) is entered into as of July 7, 2020, by and between WESTERN ALLIANCE
BANK, an Arizona corporation (“Bank”) and VAPOTHERM, INC. (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Amended and Restated Business
Financing Agreement dated as of April 6, 2018 (as amended from time to time,
including by that certain First Amendment to Amended and Restated Business
Financing Agreement dated as of March 22, 2019, collectively, the
“Agreement”).  The parties desire to amend the Agreement in accordance with the
terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1.Section 6.6a) of the Agreement is hereby amended and restated as follows:

“a)Maintain Collateral Accounts of Borrower and Guarantors at Lender which hold
at least the lesser of (i) one hundred percent (100%) of the combined aggregate
cash and Cash Equivalents of Borrower and Guarantors (less any amounts
maintained in Excluded Accounts), and (ii) Fifty-Five Million Dollars
($55,000,000) in aggregate cash and Cash Equivalents of Borrower and Guarantors;
provided that while the Perceptive Indebtedness is outstanding, Borrower’s
Collateral Accounts at Lender shall be subject to a Control Agreement in favor
of Perceptive.  The provisions of the previous sentence shall not apply to (i)
Deposit Accounts, Securities Accounts and/or Commodities Accounts exclusively
used for (x) payroll or (y) payroll taxes and other employee wage and benefit
payments to or for the benefit of Borrower’s, or any Subsidiaries, employees; in
each case of clauses (x) and (y), so long as the amounts in such accounts do not
exceed amounts reasonably determined by the Borrower to be necessary to pay such
obligations for the immediately following payment cycle; and (ii) other Deposit
Accounts, Securities Accounts and/or Commodities Accounts so long as amounts in
such other accounts do not exceed One Hundred Thousand Dollars ($100,000) in the
aggregate at any one time (the foregoing accounts identified in clauses (i) and
(ii), collectively the “Excluded Accounts”).”

 

2.Section 6 of the Agreement is hereby amended by adding the following new
clause c) in appropriate alphabetical order:

“c)

Notwithstanding anything to the contrary contained herein, the Borrower shall
not be required to deliver Control Agreements in favor of Lender with respect to
Deposit Accounts, Securities Accounts or Commodities Accounts maintained at any
institution that is not the Lender, in each case, so long as the Borrower is in
compliance with Section 6.6(a) hereof.”

3.No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right.  Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.

4.Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement.  The Agreement, as amended hereby, shall
be and remain in full force and effect in accordance with its respective terms
and hereby is ratified and confirmed in all respects.  Except as expressly set
forth herein, the execution, delivery, and performance of this Amendment shall
not operate as a waiver of, or as an amendment of, any right, power, or remedy
of Bank under the Agreement, as in effect prior to the date hereof.

-1-



--------------------------------------------------------------------------------

 

5.Borrower represents and warrants that (a) the representations and warranties
set forth in each Loan Document (as defined in the Agreement) shall, in each
case, be true and correct in all material respects with the same effect as if
then made (or in the case of any representation and warranty subject to a
materiality qualifier, true and correct in all respects), unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date; provided that with respect to the representations and warranties set forth
in Section 5.1 of the Agreement, the Perfection Certificate is accurate and
complete as of the date the financial statements required under Section
6.2(a)(A) of the Credit Agreement for March 2020 were delivered , and that (b)
no Event of Default has occurred and is continuing.  

6.As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:

(a)this Amendment, duly executed by Borrower;

(b)all reasonable and documented Bank Expenses incurred through the date of this
Amendment, which may be debited from any of Borrower's accounts; and

(c)such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

7.This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

 

-2-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

VAPOTHERM, INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ John R. Landry

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

WESTERN ALLIANCE BANK, an Arizona corporation

 

 

 

 

 

 

 

 

 

By:

 

/s/ Dave Dailey

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Second Amendment to Amended and Restated Business Financing
Agreement]

 

